Title: From George Washington to John Canon, 22 March 1789
From: Washington, George
To: Canon (Cannon), John



Sir,
Mount Vernon March 22d 1789

I have received your letter of the 29th of January enclosing a statement of the Rents paid by the tenants occupying my Land which is under your care—The price of flour in your neighbourhood (which I am informed by Majr McCormack is 25/Virginia currency per bbl) will make me some amends for receiving the Rents in wheat instead of Cash which could not be obtained from the tenants for the rate at which those Lands are leased is so low, that it would require a considerable number of years to reimburse the monies which I have been obliged to pay to recover my property, if the price of produce was not higher than it has generally been in those parts.
I am not inclined to incur any more expences upon my mill in Fayette County, for it has already been such a source of expence & vexation to me that I am discouraged from making any attempt to repair it if money must be laid out for that purpose—However if it Can be put in order and made profitable to me by allowing the person who repairs it a share of the profits for a limited time, I should have no objection to its being done, provided an unreasonable length of time was not demanded for the person to receive a share of the profits.
The great distance that I am from my Land, and the little knowledge I have of its present state will not enable me to give

you any particular instructions respecting the management of it. As you are upon the spot—are acquainted with the particular circumstances—and, I have no doubt, are desireous of promoting my interest—you will take such steps as will conduce to the advantage of my property which is under your care. I would only observe generally, 1st That I would not wish to have the land incumbered with long leases (ten years is the extent of time that I am inclined to give a lease for) because it is probable that the rate at which it would now rent will not be so high as it may command a few years hence or if I dispose of it long leases will injure the sale very essentially. 2d I have found from long experience, that a punctual payment of the Rent, and a pointed compliance with the covenants of the leases are extreemly beneficial both to the Landlord and Tenant—for if the latter omits the payment of the Rent from year to year he will find it very difficult to accumulate enough at the end of 3 or 4 years to pay off his arrearages; where as, if he is convin[c]ed that he must do it at the experation of every year he will exert himself for that purpose, and the Rents are so low that an industrious man will never feel it, and no indulgence that can be given to a lazy person will ever be to his advantage—it will rather encourage his idleness—I would therefore never have the Rents postponed unless in some particular cases where the Tenant has suffered by fire, or is disabled by some act of providence. 3dly I observe in your Statement of the rents that some of the tenants have a deduction made in consequence of their getting, and putting up a number of Rails. I cannot see the propriety or Justice of this, because it is a matter by which the tenant alone is to be benefitted; if improvements of a durable kind were made there would be some plea for an abatement of the rent because I might receive an advantage of its inhancing the real value of the property; but it should always be certain that the allowance made does not exceed the value of the improvements.
You will be so good as to transmit me an annual account of the Rents—The disposal of the produce, and the money you may from time to time send me—This will enable me to keep a regular account of my Tenements and see in what situation they stand—You may remit money to me when safe opportunities offer eithe[r] to my Nephew Majr George A. Washington at this

place, or to New York, and give me leave to add, that it can at no time be more acceptable than the present. With due regard and esteem I am Sir Yr Most Obedt Hble Sert

Go: Washington

